                Case 4:21-cr-00171-JST Document 13 Filed 06/09/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ELISE LAPUNZINA (NYBN 2540730)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6878
 7        FAX: (415) 436-7234
          Elise.LaPunzina@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          OAKLAND DIVISION
12

13   UNITED STATES OF AMERICA,                         )   NO. CR 21-00171 JST
                                                       )
14           Plaintiff,                                )   STIPULATION TO EXCLUDE TIME FROM MAY
                                                       )   28, 2021, TO JULY 2, 2021, AND [PROPOSED]
15      v.                                             )   ORDER
                                                       )
16   BRANDON LITTLEFIELD,                              )
                                                       )
17           Defendant.                                )
                                                       )
18
19           It is hereby stipulated by and between counsel for the United States and counsel for the
20 defendant BRANDON LITTLEFIELD, that time be excluded under the Speedy Trial Act from May 28,

21 2021, through July 2, 2021.

22           At the first appearance before this Court which was held on May 28, 2021, the government and
23 counsel for the defendant agreed that time be excluded under the Speedy Trial Act so that defense

24 counsel could review discovery, and for continuity of counsel. For these reasons and as further stated on

25 the record at the initial appearance, the parties stipulate and agree that excluding time until July 2, 2021

26 will allow for the effective preparation of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv). The parties

27 further stipulate and agree that the ends of justice served by excluding the time from May 28, 2021,

28 through July 2, 2021, from computation under the Speedy Trial Act outweigh the best interests of the

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. CR 21-00171 JST                                                                           v.
              Case 4:21-cr-00171-JST Document 13 Filed 06/09/21 Page 2 of 2




 1 public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

 2          The undersigned Assistant United States Attorney certifies that she has obtained approval from

 3 counsel for the defendant to file this stipulation and proposed order.

 4

 5          IT IS SO STIPULATED.

 6 DATED: June 9, 2021                                    /s/ Elise LaPunzina           ______________
                                                          ELISE LAPUNZINA
 7                                                        Assistant United States Attorney

 8
     DATED: June 9, 2021                                  /s/ Joyce Leavitt          ________________
 9                                                        JOYCE LEAVITT
                                                          Counsel for Defendant LITTLEFIELD
10

11                                            [PROPOSED] ORDER

12          Based upon the facts set forth in the stipulation of the parties and the representations made to the

13 Court on May 28, 2021, and for good cause shown, the Court finds that failing to exclude the time from

14 May 28, 2021, through July 2, 2021, would unreasonably deny the parties continuity of counsel, and

15 would deny defense counsel and the defendant the reasonable time necessary for effective preparation,

16 taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further

17 finds that the ends of justice served by excluding the time from May 28, 2021, to July 2, 2021, from

18 computation under the Speedy Trial Act outweigh the best interests of the public and the defendant in a
19 speedy trial. Therefore, and with the consent of the parties, IT IS HEREBY ORDERED that the time

20 from May 28, 2021, through July 2, 2021, shall be excluded from computation under the Speedy Trial

21 Act. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

22          IT IS SO ORDERED.

23

24 DATED: ___________________                                     ___________________________
                                                                  HON. JON S. TIGAR
25                                                                United States District Judge

26

27

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. CR 21-00171 JST                                                                            v.
